Commission Pour l’égalité d’Accès à l’Emploi (EEOC)
et
Division des Droits Civiques du Département de la Justice, Bureau du
Conseil Spécial Pour la Pratique Abusive de l’Emploi liée à l’Immigration
(OSC)
Savez‐Vous Où Aller?
Il ya plusieurs lois fédérales qui protègent les demandeurs d'emploi et les travailleurs contre la
discrimination en matière d'emploi. Ces lois sont appliquées par les organismes fédéraux qui enquêtent sur
la discrimination.
Souvent, les gens ne savent pas où obtenir de l'aide quand ils pensent avoir été victimes de discrimination
parce que, selon le type de discrimination ou la taille de l'employeur, différents organismes peuvent être
impliqués. Cette brochure vous aidera à comprendre quel organisme contacter si vous pensez que vous êtes
victime de discrimination.

La Discrimination Fondée sur l'Origine Nationale
Qu'est‐ce que la discrimination dans l'emploi fondée sur l'origine nationale?
Généralement, c'est lorsque votre employeur vous traite différemment en fonction de votre pays de
naissance ou ascendance (réelle ou perçue), origine ethnique ou, dans certains cas, en fonction de votre
accent ou votre capacité à parler anglais.
Un exemple de discrimination d'origine nationale est lorsque les employeurs embauchent uniquement
des personnes qui sont des locuteurs natifs anglais indépendamment du fait qu’un accent pourrait
interférer avec la performance au travail.
A quel organisme dois‐je m'adresser si je veux déposer une plainte de discrimination fondée sur
l'origine nationale?
Si votre employeur a au moins 15 salariés dans l’ensemble de son entreprise (et non seulement dans
votre lieu de travail), vous devez déposer une plainte auprès de l’EEOC. Vous pouvez appeler le 1‐800‐
669‐4000 ou vous rendre sur le site www.eeoc.gov/field pour trouver le bureau le plus proche de chez
vous.
Si votre employeur a entre 4 et 14 salariés dans l’ensemble de l’entreprise, vous devez déposer une
plainte auprès de l’OSC. Vous pouvez appeler la hotline de l’OCS au 1‐800‐255‐7688 pour poser des
questions sur vos droits, ou visiter le site web de l’OCS : www.justice.gov/crt/about/osc

La Discrimination Fondée sur le Statut de Citoyenneté
Qu'est‐ce que la discrimination dans l'emploi fondée sur le statut de citoyenneté?
C'est lorsque votre employeur vous traite différemment parce que vous êtes ou n'êtes pas un citoyen
américain, ou parce que vous appartenez à une certaine catégorie d'immigrants.
Un exemple de discrimination fondée sur le statut de citoyenneté, c'est quand les employeurs ne veulent
embaucher que des gens qui ont des visas H1‐B.
A quel organisme dois‐je m'adresser si je veux déposer une plainte de discrimination fondée sur le
statut de citoyenneté?
Si votre employeur a au moins 4 salariés dans l’ensemble de l’entreprise, vous pouvez déposer une
plainte auprès de l’OSC. Vous pouvez appeler la hotline de l’OSC au 1‐800‐255‐7688 pour poser des
questions sur vos droits, ou visiter le site web de l’OCS : www.justice.gov/crt/about/osc
French

La Discrimination sous Forme d’Abus de Document I‐9 ou « E‐Verify »
(Vérification électronique)
Qu’est‐ce que l’abus de document ?
L'abus de document, c'est quand un employeur, lors de la vérification de l’éligibilité à l'emploi, demande
plus de documents ou des documents différents de ceux exigés par la loi fédérale, rejette des documents
valides, ou demande des documents spécifiques suivant le statut de citoyenneté du travailleur ou
l'origine nationale. L'abus de document peut également se produire si votre employeur discrimine contre
vous lorsqu’il utilise Vérification électronique.
Un exemple de l'abus de document est si vous choisissez de produire un permis de conduire et une carte
de sécurité sociale à l'embauche, mais votre employeur demande aussi à voir votre carte de résident
permanent (carte verte).
A quel organisme dois‐je m'adresser si je veux déposer une plainte de discrimination fondée sur
l’abus de document ?
Si votre employeur a au moins 4 salariés dans l’ensemble de l’entreprise, vous pouvez déposer une
plainte auprès de l’OSC. Vous pouvez appeler la hotline de l’OSC au 1‐800‐255‐7688 pour poser des
questions sur vos droits, ou visiter le site web de l’OCS : www.justice.gov/crt/about/osc

Vous Avez des Protections Supplémentaires !
Selon plusieurs lois fédérales, vous êtes également protégé contre la discrimination dans l'emploi fondée sur
la race, la couleur, le sexe, le handicap, la religion, l'âge (plus de 40 ans), et l'information génétique (ce
qui inclut les antécédents médicaux de la famille).
Si votre employeur a au moins 15 salariés1 dans l’ensemble de son entreprise (et non seulement dans
votre lieu de travail), vous devez déposer une plainte auprès de l’EEOC. Vous pouvez appeler le 1‐800‐669‐
4000 ou vous rendre sur le site www.eeoc.gov/field pour trouver le bureau le plus proche de chez vous.
Certains États ont également des lois qui protègent les candidats et employés contre la discrimination
fondée sur la race, la couleur, le sexe, le handicap, la religion, l'âge (plus et moins de 40 ans),
l'orientation sexuelle, le statut de citoyenneté, l'origine nationale, et la situation familiale, entre
autres bases. Ces lois peuvent couvrir les employeurs ayant moins de 15 employés.
Dans certains endroits, vous pouvez communiquer avec le 311 pour des informations sur les droits de
l’homme locaux ou un organisme de pratique d’emploi équitable qui applique les lois anti‐discrimination.
Vous pouvez aussi essayer de chercher des informations sur ces organismes en ligne.

Délais
Si vous pensez que vous êtes victime d'une discrimination en matière d'emploi, il est important que vous
demandiez de l'aide immédiatement, car il ya une période de temps limitée, dans laquelle vous pouvez
déposer une plainte. Certaines lois exigent que vous déposiez une plainte dans les 180 jours, et vous
perdrez vos droits si vous attendez!
Pour toutes questions concernant vos droits au travail, vous pouvez appeler la hotline de l’OCS au 1‐800‐
255‐7688. La hotline est disponible de 9 heures à 17 heures, heure de l'est, du lundi au vendredi et vous
recevrez une assistance immédiate. Votre appel peut être anonyme si vous le souhaitez. L'interprétation
du langage est également disponible.
Vous pouvez aussi appeler l’EEOC au 1‐800‐669‐4000. Il est disponible de 7 heures à 20 heures, heure de
l'est, du lundi au vendredi. L'interprétation du langage est également disponible.
Si vous n'êtes pas certain de l’organisme à appeler, veuillez appelez un des numéros ci‐dessus et nous nous
assurerons que vous êtes dirigé vers l'organisme approprié pour vous aider.
1 Pour la discrimination fondée sur l’âge, votre employeur doit avoir au moins 20 salariés dans l’ensemble de l’entreprise.

